Citation Nr: 0415220	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  02-10 275	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas

THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for residuals of a cold 
injury, including peripheral neuropathy and circulatory 
disturbance. 

3.  Entitlement to an initial rating higher than 10 percent 
for residuals of a left foot injury.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse 

ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel

INTRODUCTION

The veteran had active service from April 1951 to January 
1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

The issue of service connection for a skin disorder must be 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  


FINDINGS OF FACT

1.  The veteran perfected an appeal of a March 2002 rating 
decision of the RO, denying service connection for residuals 
of a cold injury, including peripheral neuropathy and 
circulatory disturbance, and the initial rating of 10 percent 
for residuals of a left foot injury. 

2.  In December 2003 at a hearing before the Board, a written 
transcript of which is now part of the record, and prior to 
the promulgation of the Board's decision in the appeal, the 
veteran withdrew his appeal of the issues of service 
connection for residuals of a cold injury, including 
peripheral neuropathy and circulatory disturbance, and the 
initial rating of 10 percent for residuals of a left foot 
injury.




CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 
38 C.F.R. § 20.204 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural History  

In February 2001, the veteran submitted a claim of service 
connection for residuals of a cold injury and residuals of a 
left foot injury.  In a March 2002 rating decision, the RO 
denied service connection for residuals of a cold injury; the 
RO did grant service connection for residuals of a left foot 
injury and assigned a 10 percent rating, effective from the 
date of receipt of the claim.  In April 2002, the veteran 
filed a timely notice of disagreement as to the two issues, 
initiating an appeal of the rating decision.  The RO issued a 
statement of the case in June 2002.  The veteran then 
perfected his appeal by filing a substantive appeal in July 
2002.  

In December 2003, at the hearing before the Board, a written 
transcript of which is now part of the record, and prior to 
the promulgation of the Board's decision in the appeal, the 
veteran withdrew his appeal of the issues of service 
connection for residuals of a cold injury, including 
peripheral neuropathy and circulatory disturbance, and the 
initial rating of 10 percent for residuals of a left foot 
injury.  

Analysis 

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  A substantive appeal may 
be withdrawn by the appellant in writing at any time before 
the Board promulgates a decision.  38 C.F.R. § 20.204.  

In this case, the transcript of the hearing constitutes a 
writing that satisfies the "in writing" requirement of 38 
C.F.R. § 20.204.  As there remains no allegation of error of 
fact or law for appellate consideration, the Board lacks 
jurisdiction to review the appeal and the proper course is to 
dismiss the appeal.  


ORDER

The appeal as to the issues of service connection for 
residuals of a cold injury, including peripheral neuropathy 
and a circulatory disturbance, and of an initial rating of 10 
percent for residuals of a left foot injury, is dismissed.


REMAND

On the issue of service connection for a skin disorder, 
service records show that the veteran was treated for 
dermatitis during service.  On VA examination in December 
2001, the diagnosis was tinea cruris.  In a December 2003 
statement, a private physician reported that since 1987 he 
has treated the veteran for recurring tinea cruris.  In light 
of the above, and as there is about a 35 year gap in the 
record from 1953 to 1987, and as the veteran's file was not 
available for review by the VA examiner, the Board determines 
that additional evidentiary development is required and the 
matter is remanded for the following action: 

1.  In compliance with the duty to 
notify, ask the veteran to submit any 
relevant evidence in his possession 
concerning his skin disorder, preferably, 
evidence of treatment of a skin disorder 
prior to 1987, for example, receipts for 
over-the-counter ointments or creams, 
employment records or other medical 
documentation. 

2.  Obtain the VA records since November 
2002 from the Fayetteville VA Medical 
Center. 

3.  Schedule the veteran for a VA 
dermatology examination to determine 
whether the veteran has a fungal 
infection.  The veteran should be 
examined when he is experiencing an acute 
infection, usually during the cold 
season.  If a fungal infection is 
diagnosed, the diagnosis should be 
confirmed by a KOH examination or fungus 
culture.  If a fungal infection or any 
other skin disorder is diagnosed, the 
examiner is asked to express an opinion 
as to whether the current skin disorder, 
however diagnoses, is related to the 
veteran's period of service in Korea in 
the early 1950s. 

4.  After the above development has been 
completed, adjudicate the claim in light 
of the additional evidence obtained.  If 
the claim continues to be denied, prepare 
a supplemental statement of the case.  
Thereafter return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument concerning the matter the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


____________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



